Citation Nr: 1540534	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-28 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic pancreatitis, including as secondary to service-connected hypertension. 

2.  Entitlement to service connection for internal varices (claimed as gastric and/or esophageal varices), including as secondary to service-connected hypertension. 

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1988.  He died in August 2012.  The appellant is his surviving spouse and in November 2013 VA granted her motion for substitution. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The claims file is now in the jurisdiction of the RO in Philadelphia, Pennsylvania.  

In February 2014, the Board remanded the appeal for additional development.  In June 2015 the Board obtained a VHA opinion and in July 2015 it notified the appellant of the VHA opinion and provided her 60 days to respond.  In August 2015, the Board received her representative's Informal Hearing Presentation.  Therefore, the Board finds that it may adjudicate the claims. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that chronic pancreatitis is not related to service and it is not caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence of record shows that internal varices are not related to service and they are not caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence of record shows that the Veteran's service-connected disabilities alone did not necessitate the care or assistance of another person on a regular basis to attend to the activities of daily living; to protect him from the hazards or dangers of his daily environment; substantially confine him to his dwelling or immediate premises; or require prominent institutionalization at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Chronic pancreatitis was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Internal varices was not incurred in or aggravated by military service and they were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for SMC based on the need for regular aid and attendance or at the housebound rate have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.351, 3.352 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in April 2010 and May 2011, prior to the August 2011 rating decision, provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statement of the case, the Remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from Dewitt Army Community Hospital and Walter Reed Hospital.  See 38 U.S.C.A. § 5103A(b).

As to the service connection claims, VA obtained medical opinions as to the origins or etiology of the Veteran's chronic pancreatitis and internal varices in April 2010, June 2011, February 2014 and in June 2015.  Moreover, the Board finds that the opinions provided by these examiners, when taken together, are adequate to adjudicate the claims and substantially comply with the Remand instructions because after a review of the record on appeal and controlling medical literature and/or an examination of the Veteran before his death, the examiners provided opinions as to the diagnoses and origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the SMC claim, VA obtained a medical opinion in June 2011 that the Board finds is adequate to adjudicate the claim because after taking a medical history from the Veteran and an examination, the examiner provided an opinion as to the impairment caused by his service-connected disabilities with citation to relevant evidence.  See 38 U.S.C.A. § 5103A(d); Barr.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran and the appellant or obtained there behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran, and know his widow, seek service connection for chronic pancreatitis and internal varices.  They contend, among other things, that these disabilities are due to the Veteran's diabetes mellitus and/or his service-connected hypertension. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with chronic pancreatitis and internal varices.  See, e.g., VA examinations dated in June 2011 and February 2014; VHA dated in June 2015.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran and his wife are competent to report on observable problems, such as problems with the abdominal pain, because these problems are observable by lay persons.  See Davidson.  However, neither the Veteran nor his wife claim that his symptoms of chronic pancreatitis and internal varices started while on active duty.  Further, even if they did, the Board finds that they are not competent to provide the diagnoses because such an opinion requires medical expertise which they do not have.  Id.  Moreover, service treatment records, including the March 1969, May 1976, June 1980, April 1982, September 1986, and October 1987 examinations are negative for signs or a diagnosis of chronic pancreatitis or internal varices.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds the most probative evidence of record to be the service treatment records, including the above examinations, which are negative for a diagnosis of chronic pancreatitis and/or internal varices.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have chronic pancreatitis and internal varices while on active duty.  Accordingly, the Board finds that entitlement to service connection for chronic pancreatitis and internal varices must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service connection based on continued symptoms in-service and since that time, the Board finds that the length of time between the Veteran's separation from active duty in 1988 and the first documented problems with chronic pancreatitis and internal varices many years after service (i.e., since approximately 2007) to be evidence against finding continuity.  Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of chronic pancreatitis and internal varices.  See Davidson.  Likewise, the Board finds that the Veteran's wife is competent to give evidence about what she sees; for example, she is competent to report that the Veteran had observable symptoms of chronic pancreatitis and internal varices.  Id.  

However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and his wife that the Veteran has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service examinations in which he did not report a history of chronic pancreatitis and internal varices and which, on examination in March 1969, May 1976, June 1980, April 1982, September 1986, and October 1987 neither disability was diagnosed.  Also as to the lay claims from the Veteran and his wife found in the record, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed this claim for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and his wife to the contrary.  Therefore, entitlement to service connection for chronic pancreatitis and internal varices based on continued symptoms in-service and since that time must be denied.  38 U.S.C.A. §§ 1110, 1131; Also see 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's chronic pancreatitis and internal varices and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the June 2011 and February 2014 VA examiners opined, in substance, that neither the Veteran's chronic pancreatitis or internal varices were due to his military service because his chronic pancreatitis was due to his alcohol use and his internal varices was due to his chronic pancreatitis.  The Board finds these opinions the most probative evidence of record because they are not contradicted by any other medical opinion of record.  See Colvin.

As to any lay claims from the Veteran and his wife that his chronic pancreatitis and internal varices were caused by his military service, the Board finds the above medical opinions more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic pancreatitis and internal varices requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions that these disorders are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that post-service chronic pancreatitis and internal varices were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for chronic pancreatitis and internal varices are not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As for secondary service connection under 38 C.F.R. § 3.310, the Board notes that the Veteran is not service-connected for diabetes mellitus and the record is negative for a competent and credible medical opinion finding a relationship between his service-connected hypertension and either his chronic pancreatitis and/or his internal varices.  See 38 U.S.C.A. §§ 1110, 1131; Allen.  

In fact, the June 2011 and February 2014 VA examiners opined that the Veteran's hypertension did not cause his chronic pancreatitis or internal varices.  The examiners supported their opinions that the Veteran's chronic pancreatitis was not due to hypertension by citation to medical literature that reports that the most common causes of chronic pancreatitis includes gallstones (40 percent) and alcohol (30 percent) as well as reference a June 2011 treatment records in which the Veteran reported having 2 to 3 drinks of whisky a day until 1.5 years ago.  It was also opined that there is no evidence in the literature that there is a connection between systemic hypertension and chronic pancreatitis.  The examiners supported their opinions that the Veteran's internal varices were not due to his hypertension by noting that varices can result from segmental portal hypertension due to obstruction of the spienic vein from pancreatic carcinoma or chronic pancreatitis.  In addition, secondary varices may develop after obliteration of esophageal varices with endoscopic therapies.  The cause of portal hypertension can be divided into pre-hepatic, intra-hepatic, and post-hepatic.  Pre-hepatic causes include portal vein thrombosis and congenital atresia.  Intra-hepatic causes include liver cirrhosis and hepatic fibrosis.  Post- hepatic obstruction occurs at any level between the liver and the right heart.  The most common causes of chronic pancreatitis include gallstones (40 percent) and alcohol (30 percent).  The research has not shown that hypertension is a cause of either gastric/esophageal varices, portal hypertension, or chronic pancreatitis.  Based on this information, the Veteran's internal varices were not caused by his service-connected hypertension. 

Similarly, after a review of the record on appeal and controlling medical literature the June 2015 VHA opined that the Veteran's service-connected hypertension neither cause not aggravated his chronic pancreatitis or his internal varices.  Specifically, the June 2015 VHA included the following opinions:




These medicals opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and his wife that his chronic pancreatitis and internal varices was caused by his service-connected hypertension, the Board finds the VA examiner's and VHA medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between the Veteran's service-connected hypertension and his chronic pancreatitis and internal varices requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions that these disorders were caused or aggravated by a service-connected disability is not competent evidence.  Jandreau.  

As to the medical literature filed by the appellant, the Board notes that this evidence under certain conditions may be used to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  Moreover, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, an attempt to establish a medical nexus solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  In this regard, the information submitted by the appellant only contains generic information.  This evidence is therefore only entitled to limited probative value, as it is not supported by any definitive or concrete medical opinions.  Therefore, even in light of this additional evidence, the Board finds that the most probative evidence of record (i.e., the VA and VHA medical opinions) reflecting no relationship between the Veteran's disorders and his military service as well as between his service-connected hypertension still outweighs the evidence in support of a relationship.  See Mattern; Nieves- Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

Therefore, the Board finds that the February 2014 and June 2015 medical opinions that determined that the Veteran's hypertension neither caused nor aggravated his chronic pancreatitis and internal varices the most probative opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that because the most probative evidence of record shows that chronic pancreatitis and internal varices were not caused or aggravated by his service-connected hypertension secondary service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In conclusion, the Board finds that entitlement to service connection for chronic pancreatitis and internal varices must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The SMC Claim

The record shows that the Veteran during his lifetime was service-connected for coronary artery disease rated as 60 percent disabling and hypertension rated as 10 percent disabling.  The combined service connected rating was 60 percent. 

The Aid and Attendance Claim

A veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less or is permanently bedridden or so helpless as to be in need of regular aid and attendance under criteria set forth in 38 C.F.R. § 3.352(a) shall receive the provided level of compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a) the criteria to establish a factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

An individual who is bedridden meets the criteria for aid and attendance.  The regulation provides that being "bedridden" means that the condition which, through its essential character, actually requires that the claimant remain in bed.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

With the above criteria in mind, the Board initially finds that the Veteran during his lifetime did not, as the result of his service-connected disabilities (i.e., coronary artery disease and hypertension), sufferer the anatomical loss or loss of use of both feet, one hand and one foot, or have any visual impairment.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

As to a factual need for aid and attendance, the June 2011 VA examiner reported that the Veteran was a thin appearing male in no apparent distress.  Thereafter, the examiner specifically opined that neither his service-connected hypertension nor coronary artery disease had any effect on his usual activities.  The June 2011 VA examiner also specifically opined that the Veteran is able to perform all self-care skills; is not so impaired that it affects his ability to protect himself from his daily environment; is able to walk a few hundred yards without the assistance of another person; and is not restricted to his home.  Lastly, the examiner opined that the Veteran is not permanently bedridden, currently hospitalized, or unable to travel beyond his current domicile.  The Board also notes that nothing in the record shows that his service-connected disorders require special prosthetic or orthopedic appliances that require assistance to make adjustments.  

As to being bedridden, the Board finds that nothing in the record suggests that the Veteran was bedridden due to only his service-connected disabilities.  In fact, the June 2011 VA examiner specifically opined that he was not permanently bedridden.  

The Board notes that the Veteran's medical records document his complaint and treatment for the problems caused by his service-connected coronary artery disease and hypertension, as well as his many non service-connected disabilities.  These medical records also document increased adverse symptomatology, requiring more intensive care, in the months prior to his death in August 2012.  However, the Board finds that nothing in these medical records directly contradicts the above June 2011 VA examiner's opinions as to the impairment caused solely by his service-connected coronary artery disease and hypertension.  See Colvin. 

As to the lay claims from the Veteran and his wife that his service-connected coronary artery disease and hypertension so impaired the Veteran so that he needed the help of another person to take care of him, the Board finds the June 2011 medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that providing an opinion as to whether it was the problems caused by the Veteran's service-connected coronary artery disease and hypertension that required the help of another person as opposed to his non service-connected cirrhosis, chronic pancreatitis, internal varices, etc. . . requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions are not competent evidence.  Jandreau.  

Based upon the above observations, the Board finds that the most probative evidence of record shows that the Veteran did not require care or assistance on a regular basis due to his service-connected disabilities, either with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  The record also does not show the Veteran was bedridden.  This was the case at all times during the pendency of the appeal.  Therefore, the claim for SMC based on the need for aid and attendance is denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Housebound Claim

As to the housebound claim, if a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

The "permanently housebound" requirement is met when the veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.

Initially, the Veteran had only two service-connected disabilities with the first rated as 60 percent disabling (coronary artery disease) and the second rated as 10 percent disabling (hypertension).  Accordingly, the appellant may only prevail on her claim for special monthly compensation on account of the Veteran being housebound if he was "permanently housebound" by reason of disability or disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

However, the Board finds that nothing in the record suggests that the Veteran was permanently housebound or permanently institutionalized due to only his service-connected disabilities.  In fact, the June 2011 VA examiner specifically opined that the Veteran is not restricted to his home/unable to travel beyond his current domicile and was not currently hospitalized.

As to the lay claims from the Veteran and his wife that his service-connected coronary artery disease and hypertension so impaired the Veteran so that he was, in substance, housebound, the Board once again finds the June 2011 medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that providing an opinion as to whether it was the problems caused by the Veteran's service-connected coronary artery disease and hypertension that so restricted the Veteran as opposed to his non service connected cirrhosis, chronic pancreatitis, internal varices, etc. . . requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions are not competent evidence.  Jandreau.  

Based upon the above observations, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities did not confined him to his dwelling and the immediate premises or require permanent institutionalization at any time during the pendency of the appeal.  Therefore, the claim for SMC based on being housebound is also denied. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  



ORDER

Service connection for chronic pancreatitis is denied. 

Service connection for internal varices is denied.

SMC based on the need for regular aid and attendance or at the housebound rate is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


